PER CURIAM
Defendant appeals his conviction for theft in the first degree. The court imposed a $50 victim’s assistance fee as part of the sentence. Because the conviction was treated as a misdemeanor for sentencing, pursuant to ORS 161.705, only a $20 victim’s assistance fee is authorized. ORS 147.259(1). The state concedes, and we agree, that the court erred in imposing the $50 assessment.
Defendant’s other assignments do not warrant discussion.
Sentence to pay victim’s assistance fee vacated; remanded for resentencing; otherwise affirmed.